Citation Nr: 0114980	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  01-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an award of additional compensation benefits 
for a dependent spouse based on a marriage to D.K.L. from 
October 31, 1997, to March 2, 2000. 


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to June 
1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a November 2000 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which removed a former spouse from the veteran's 
compensation award, added a child, and declined to add a 
subsequent spouse to that award.  The notice of disagreement 
was received in December 2000, the statement of the case was 
issued in January 2001, and a substantive appeal was received 
in January 2001. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was awarded disability compensation benefits 
at the rate of 30 percent effective from June 21, 1994.  

3.  In April 1996, the RO notified the veteran that 
additional benefits had been included in his disability 
compensation award for his dependent spouse, K.Y.L. and 
child.

4.  In August 2000, the veteran informed VA that he was 
divorced from K.Y.L. on February [redacted], 1997. 

5.  In August 2000, the veteran informed VA that he had 
married D.K.L. on October [redacted], 1997, and was divorced from her 
on March [redacted], 2000.  


CONCLUSION OF LAW

The criteria for entitlement to an award of additional 
compensation benefits for a dependent spouse based on a 
marriage to D.K.L. from October [redacted], 1997, to March 2, 2000, 
have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§  3.401, 
3.501 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record reflects that in July 1994, the 
veteran filed a claim seeking entitlement to service 
connection for an undiagnosed skin rash, undiagnosed 
respiratory problems, reactive airway disease, and knee pain.

In a January 1996 rating decision, the RO granted entitlement 
to service connection for reactive airway disease, left knee 
patellar pain, dermatitis, and status post fracture of the 
left little finger, resulting in a combined disability 
evaluation of 
30 percent, effective from June 21, 1994.  The RO denied 
entitlement to service connection for an undiagnosed illness 
characterized by a skin rash and for an undiagnosed illness 
characterized by respiratory problems.  In a January 1996 
letter, the RO notified the veteran of his compensation award 
and informed him that he was being paid as a single veteran 
with no dependents.  The RO also informed him that additional 
information regarding dependents was needed, specifically a 
copy of his marriage certificate.  

In February 1996, the RO received a statement from the 
veteran indicating that a copy of his marriage certificate to 
K.Y.L. was enclosed as well as a copy of the birth 
certificate and Social Security card for his male child.  
These documents are of record.

In an April 1996 letter to the veteran, the RO notified him 
that additional compensation benefits had been included for 
his spouse and child.  The RO also notified the veteran that 
he should immediately report any change in the status or 
number of his dependents and that failure to do so would 
result in an overpayment which must be repaid.  

In August 2000, the RO received a VA Form 21-686c, 
Declaration of Status of Dependents.  On this form, the 
veteran indicated that he had divorced K.Y.L. in February 
1997.  He also indicated that he had married D.K.L. in 
October 1997 and divorced in March 2000.  The veteran also 
submitted the Social Security card of a female child born in 
May 2000.  

In a November 2000 letter to the veteran, the RO informed him 
that beginning March 1, 1997, his compensation award would be 
reduced because K.Y.L. was removed from his award.  The RO 
also added the veteran's female child born in May 2000 
effective June 1, 2000.  The RO notified the veteran that 
D.K.L. could not be added to his award for the period of time 
that he was married because he never claimed her as a 
dependent.  The veteran was also notified that this 
adjustment would result in an overpayment of benefits to him.  

In December 2000, the veteran filed a notice of disagreement 
as to the effective date of the termination of additional 
benefits for a spouse and a statement of the case was issued 
in January 2001.  The veteran perfected his appeal with the 
filing of a VA Form 9, Substantive Appeal, in January 2001.

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and the 
assistance provisions of the new legislation.  The record 
includes all pertinent evidence documenting the time of 
receipt of various communications from the veteran regarding 
his marital status.  Further, the veteran and his 
representative have been notified of the applicable laws and 
regulations which set forth the criteria for adding and 
deleting additional compensation based on a dependent spouse.  
Pertinent laws and regulations were set forth in the 
statement of the case.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of he result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been promulgated.

Applicable regulations provide that the effective date for 
additional compensation for dependents will be the latest of 
the following dates:

(1) Date of claim.  This term means the following, 
listed in their order of applicability:

(i) Date of veteran's marriage, or birth of 
his or her child, or adoption of a child, 
if the evidence is received within 1 year 
of the event; otherwise.
(ii) Date notice is received of the 
dependent's existence, if evidence is 
received within one year of the 
Department of Veterans Affairs request.

(2) Date dependency arises.

(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within 1 
year of notification of such rating action.

(4) Date of commencement of veteran's award.

See 38 C.F.R. § 3.401(b).

In the event of divorce or annulment of a marriage, the 
effective date of discontinuance of pension or compensation 
to or for a veteran will be the earliest of the dates stated 
in 38 C.F.R. § 3.501.  Where an award is reduced, the reduced 
rate will be payable the day following the date of 
discontinuance of the greater benefit.  38 C.F.R. 
§ 3.501(d)(1) provides that in the event of divorce or 
annulment prior to October 1, 1982; the effective date of 
discontinuance of pension or compensation will be the last 
day of the calendar year in which the divorce or annulment 
occurred.  In the event of divorce or annulment on or after 
October 1, 1982; the effective date of discontinuance of 
pension or compensation shall be the last day of the month in 
which divorce or annulment occurred, except that section 306 
and old-law pension reductions or terminations will continue 
to be effective the last day of the calendar year in which 
divorce or annulment occurred.  See 38 C.F.R. § 3.501(d)(2).

A review of the record reflects that although the veteran 
divorced K.Y.L. in February 1997, he failed to notify the RO 
of the change in the status of his dependents until August 
2000.  Following that notification, the RO retroactively 
terminated the veteran's compensation benefits for K.Y.L. 
effective March 1, 1997.  Pursuant to 38 C.F.R. 
§ 3.501(d)(2), the RO properly terminated the veteran's 
compensation benefits for K.Y.L. effective March 1, 1997.  
The Board recognizes the veteran's contention that he was 
unaware that he was being paid additional benefits for his 
spouse.  However, those contentions are not supported by the 
record.  The record clearly reflects the veteran submitted a 
copy of his marriage certificate to K.Y.L. in February 1996 
in response to a RO letter regarding additional benefits.  In 
an April 1996 letter, the RO informed the veteran that he was 
receiving additional benefits for his spouse and his child.  
The claims folder does not reflect that the RO's April 1996 
letter was returned by the post office as undeliverable.  

The Board further recognizes that the veteran maintains that 
he should be entitled to additional compensation for a 
dependent spouse during the period he was married to D.K.L.  
However, the record reflects that the RO was first notified 
of the veteran's second marriage to D.K.L. in August 2000 
when it received his Declaration of Status of Dependents.  In 
that communication, the veteran reported that he had married 
D.K.L. in October 1997, but that they had divorced in March 
2000.  In other words, at the time that the veteran filed his 
claim for additional compensation for D.K.L. in August 2000, 
it was more than one year from the date he married D.K.L, and 
he was no longer married to her.  Therefore, under 38 C.F.R. 
§ 3.401(b), the effective date for any award of additional 
compensation based on the marriage to D.K.L. could not the 
date of the marriage since evidence of the marriage was not 
received within one year of the event.  Instead, the 
effective date of any award would have to be the date of the 
claim, but as of the date of the claim (August 2000), the 
criteria for being a veteran with a dependent spouse were not 
met because he was no longer married to D.K.L. 

The Board notes that eligibility for a benefit and award of a 
benefit are two separate things.  Specifically, in order for 
a veteran to receive any veteran's benefit paid or furnished 
under the laws administered by VA, the veteran must file a 
claim in the form prescribed by VA.  See 38 U.S.C.A. § 5101; 
38 C.F.R. § 3.151(a) (2000).  Thus, although the veteran may 
have been eligible, based upon an apparent marriage, to 
submit a claim for payment of additional compensation for a 
spouse during the period from October 1997 to March 2000 when 
he was married to D.K.L., he did not submit a claim for 
additional compensation until August 2000.  As previously 
noted, in order for any VA benefits to be paid to any 
individual, a specific claim must be filed for such benefit.  
However, the veteran did not file a specific claim for 
benefits based upon D.K.L.'s dependency during their marriage 
or within one year of the marriage.  The Board is unable to 
find any legal basis upon which payment of an additional 
amount of compensation may be paid retroactively for the 
period of D.K.L.'s dependency, from October 1997 to March 
2000, based on the submission of a claim for such benefits in 
August 2000, when the marriage occurred in October 1997 and 
was terminated in March 2000.  

The Board understands the veteran's contentions.  However, 
the pertinent regulations governing adding a dependent spouse 
to an award and deleting a dependent spouse from an award are 
different.  Deleting a dependent spouse is governed by the 
date of termination of the marriage pursuant to 38 C.F.R. 
§ 3.501, whereas adding a dependent spouse is governed by the 
date of receipt of the claim, evidence or notice of the 
additional dependent under 38 C.F.R. § 3.401(b). 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

